This writ of error is to a final judgment on demurrer to a declaration seeking to recover damages for personal injuries to the plaintiff in error, received in an automobile collision at the intersection of Southwest 16th Avenue with Southwest Eleventh Street in the City of Miami. It is contended that the negligence of the City consisted in removing a stop sign from Southwest Eleventh Street which had been there for some time and was required by the ordinances of the city as a safety device.
The mere fact that stop signs are placed at street intersections does not remove the responsibility of motorists to drive with due care for their safety. It is shown that both cars entered the intersection at the same time in full view of the occupants in each and that the collision could have *Page 665 
been avoided if either had slowed up and given the other the right of way. Motorists driving headlong into each other in this manner are guilty of negligence and cannot hold the City liable for damages incurred. Stop signs are nothing more than cautionary devices they do not relieve the responsibility to drive with care.
Finding no reason to reverse the judgment below it is hereby affirmed.
Affirmed.
BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.